Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 02/15/2022.
Claims 1, 3-7, 9-13, and 15-18are pending and have been examined.
Claims 1, 3-7, 9-13, and 15-18are rejected.

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive.
Applicant argues the cited references do not teach or at least suggest:
“anything a serialization protocol used to identify the fields for the data types of transaction”. (Remarks p.11).
Lowin teaches schematizing transactions on paragraph 0076 (Lowin [0076]). 
Lowin also teaches serializing implementation of treatment based on treatment protocol (Lowin [0051: “In other words, the user can select a treatment protocol and cause the system to implement a treatment, diagnosis, mapping, or other procedure, and so on by implementing the pattern of treatment protocol units, in parallel or serial, all based on the selection of a particular treatment protocol.”]). Citation above at 0051, specifically, states that treatment protocol is used to implement mapping and other procedures. Furthermore, pattern of treatment protocol can be serial. Id. 
	Therefore, the argued claimed limitation is at least suggested by the cited references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-7, 9-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lowin et al. (US 20200289837; “Lowin” hereinafter) and further in view of Maim et al. (US 20200387893; “Maim” hereinafter).
As per claim 1. A method for monitoring a blockchain based on one or more schematized transactions, the method comprising: ingesting, by a computing device, a block of a blockchain for monitoring (Lowin [0076: Monitoring is described as reports.”]); 
schematizing, by the computing device, a transaction of the block to identify one or more fields for one or more data types in the transaction (Lowin [0076: Describes a block with schemed fields and types from a transaction.]), wherein the schematizing further comprises:
identifying, by the computing device, a correspondence of one of a plurality of stored serialization protocols with the transaction (Lowin [0076]), wherein the identified one of the stored serialization protocols is used to identify the fields for the data types of transaction (Lowin [0076: “The fields of the data block 500 include: a data block number (which in this case is 1); a poster entity, in this case end user A; transaction numbers that uniquely identify each and every transaction (listed as either new or used) and transaction data.”]; [0078: “The second block (Block 2) in the chain 610 has the next sequential block number (2). Block 610 includes as one field the current hash 611 of the previous Block (Block 1) which is included as a “previous hash (1)” indicating that it includes the hash of Block 1.”]); 
and schematizing, by the computing device, based on the identified one of the plurality of stored serialization protocols (Lowin [0051: “In other words, the user can select a treatment protocol and cause the system to implement a treatment, diagnosis, mapping, or other procedure, and so on by implementing the pattern of treatment protocol units, in parallel or serial, all based on the selection of a particular treatment protocol.”]):
determining, by the computing device, when data in one or more of the identified fields of the schematized transaction match one or more conditions of one or more rules associated with at least one stored policy (Lowin [0076: Describing conditions of rules as protocol and bookkeeping transactions with remaining usages.]; [0080: Describes use of smart contracts.]); 
and triggering, by the computing device, execution of at least one action based on the determination that the data in at least one of the identified fields of the schematized transaction matches at least one of the conditions of one of the rules associated with the at least one stored policy (Lowin [0076: In connection with above rejection, Lowin describes the use of data blocks to determine licensed uses that are allowed and allocated. 0080: Additionally, smart contracts are used to compare and trigger actions dependent on rules.]).

As per claim 3. The method as set forth in claim 1 further comprising: requesting, by the computing device, a latest block entered in the blockchain from one of a plurality of network nodes in the blockchain network; identifying, by the computing device, when there are any missing blocks between the latest block requested from the blockchain and the immediately previously latest block requested from the blockchain; and obtaining, by the computing device, any of the missing blocks based on the identifying (Lowin [See 0079 for proof of work concept describing checking of blocks and missing blocks.]).

As per claim 4. The method of claim 3 further comprising: parsing, by the computing device, the received block of the blockchain into a plurality of transactions; and storing, by the computing device, the plurality of transactions from the parsing of the received block of the blockchain (Lowin [0079: Describing appending a block after proof of work analysis.]).

As per claim 5. The method as set forth in claim 1 wherein the at least one type of stored policies comprises at least one infrastructure policies, user generated policies, or behavioral policies (Lowin [0081: Describes smart contracts and behavioral policies, or protocols.]).

As per claim 6, rejection for claim 1 is incorporated and further Lowin does not disclose but Maim in an analogous art discloses The method as set forth in claim 1 further comprising: training, by the computing device, artificial intelligence based on a sample of prior transactions to determine a threshold with respect to data in one of the defined fields; configuring, by the computing device, at least one behavioral policy based on the determined threshold (Maim [0345: Describing use of AI in the field of blockchain transactions.]).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the artificial intelligence of Maim into the transaction creation module of Lowin to produce an expected result of using AI to create conditions and thresholds. The modification would be obvious because one of ordinary skill in the art would be motivated to use learning method of transaction execution for improved quality of data exchange.

Claims 7 and 9-12 and 13 and 15-18 are the device and CRM claims corresponding to method claims 1 and 3-6, respectively.  Lowin discloses above categories, Lowin see figure 2, for executing the method of claims 1 and 3-6.  Thus, claims 7 and 9-12 and 13 and 15-18 are rejected under the same rationale set forth in connection the rejections of claims 1 and 3-6, respectively.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Verzun et al. (US 20190386969) – Describing use of AI in the field of blockchain to improve supply management.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 03/20/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156